J-S54006-15



NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                    IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                          Appellee

                     v.

DARNELL WINGFIELD,

                          Appellant                   No. 2017 EDA 2014


           Appeal from the Judgment of Sentence February 12, 2014
             In the Court of Common Pleas of Philadelphia County
             Criminal Division at No(s): CP-51-CR-0004645-2013


BEFORE: BOWES, PANELLA, AND FITZGERALD, *JJ.

MEMORANDUM BY BOWES, J.:                   FILED SEPTEMBER 28, 2015

       Darnell Wingfield appeals from the judgment of sentence of seven and

one-half to fifteen years imprisonment followed by five years probation

imposed by the trial court after a jury found him guilty of two counts of

robbery and one count each of possession of an instrument of crime (“PIC”),

and firearms not to be carried without a license. We affirm.

       At approximately 4:00 a.m. on February 19, 2013, Diamond Davis and

Fateemiah Houston, both nineteen-year-old women, had finished working as

paid dancers at an after-hours dance club in Philadelphia.        Ms. Davis

telephoned Appellant for a ride. Appellant arrived in a purple Dodge Intrepid

and picked up the women. He then drove to a gas station where the women

purchased food and water. Ms. Houston fell asleep in the car and awoke to


*
    Former Justice specially assigned to the Superior Court.
J-S54006-15



see Appellant and Ms. Davis smoking marijuana in the car. Ms. Houston fell

back asleep and Ms. Davis ultimately also fell asleep.     The two women

awoke to see Appellant holding a firearm and demanding their money. He

groped both women’s chests in an attempt to secure any money that they

might be concealing and took their cash and cell phones.     Appellant then

forced the women out of his car and drove away. At that point, the women

were close to Ms. Davis’ residence and upon arriving at that location, Ms.

Davis’ mother called the police.

      Philadelphia police officer John Crawford responded and both victims

described Appellant, indicating that he had been wearing an orange hoody

and described his vehicle.     The women informed Officer Crawford that

“Darnell” had robbed them both at gunpoint and that he lived in the Olney

area. Ms. Houston maintained that the gun was a revolver. She would later

reiterate this story in a statement to police at the Philadelphia Northwest

Detective Station.

      Officer Crawford broadcast the description of Appellant and his car.

Officer Arthur Lee used this information to determine that Appellant was the

registered owner of a purple Dodge Intrepid and resided at 6127 North

Mascher Street, in Olney.    Philadelphia police officer Paul Austin and his

partner traveled to Appellant’s address and located the purple vehicle and

saw Appellant wearing an orange hooded sweatshirt. Officer Crawford also

transported the women to that location. When they approached, Appellant

                                   -2-
J-S54006-15



was standing next to the vehicle with Officer Austin and his partner.     The

victims immediately identified Appellant as their assailant. The police placed

Appellant under arrest and informed Appellant’s grandmother, Julia Jones,

who lived at 6127 North Mascher Street, that they would be searching the

home after they obtained a warrant. At the time of his arrest, Appellant was

in possession of $381.

      Detective Patrick Murray arrived at the house with a warrant at

approximately 2:00 p.m. Another detective asked Ms. Jones if she owned a

firearm. She indicated that she owned a .38 caliber revolver. Ms. Jones told

the officers that she kept the weapon under her pillow. When asked for the

gun, Ms. Jones led them into her bedroom. The gun was located inside a

lunchbox sitting in a laundry basket. A DNA test confirmed that Appellant

had handled the gun. In addition to the gun, police located four cell phones

in Appellant’s car, three of which belonged to the victims.

      Appellant was charged with two counts each of robbery, indecent

assault, and one count each of PIC and possession of a firearm without a

license.   The indecent assault charges were nolle prossed.         Appellant

proceeded to a jury trial on December 3, 2013.      The jury found Appellant

guilty of the robbery, PIC, and firearms charges on December 6, 2013.

Thereafter, on February 12, 2014, the court sentenced Appellant to

concurrent sentences of seven and one-half to fifteen years incarceration for




                                     -3-
J-S54006-15



the robbery offenses and a consecutive term of five years probation for the

firearms count. The court did not impose a sentence for the PIC charge.

      Appellant timely filed a post-sentence motion, asserting a weight of

the evidence claim. The trial court denied that motion by operation of law

and this timely appeal ensued. The court directed Appellant to file and serve

a Pa.R.A.P. 1925(b) concise statement of errors complained of on appeal.

Appellant complied, and the trial court authored its Rule 1925(a) opinion.

The matter is now ready for our review.    Appellant presents one issue for

this Court’s consideration.

      A. Did the lower court err when it found Mr. Wingfield guilty of
         the criminal offenses of robbery (two counts), firearms not to
         be carried without a license and possessing instruments of
         crime, as the verdict was against the weight of the evidence?

Appellant’s brief at 2.

      Appellant’s sole issue is a challenge to the weight of the evidence

relative to each of his convictions. A weight claim must be preserved in a

timely post-sentence motion.   Commonwealth v. Lofton, 57 A.3d 1270,

1273 (Pa.Super. 2012). “Appellate review of a weight claim is a review of

the exercise of discretion, not of the underlying question of whether the

verdict is against the weight of the evidence.” Commonwealth v. Clay, 64
A.3d 1049, 1055 (Pa. 2013) (emphases removed).        Accordingly, “[o]ne of

the least assailable reasons for granting or denying a new trial is the lower

court's conviction that the verdict was or was not against the weight of the



                                    -4-
J-S54006-15



evidence and that a new trial should be granted in the interest of justice.”

Id.

      A trial judge should not grant a new trial due to “a mere conflict in the

testimony or because the judge on the same facts would have arrived at a

different conclusion.”   Id.   Instead, the trial court must examine whether

“‘notwithstanding all the facts, certain facts are so clearly of greater weight

that to ignore them or to give them equal weight with all the facts is to deny

justice.’” Id. (citation omitted). Only where the jury verdict “is so contrary

to the evidence as to shock one's sense of justice” should a trial court afford

a defendant a new trial. Id. A weight of the evidence issue concedes that

sufficient evidence was introduced. Commonwealth v. Charlton, 902 A.2d
554, 561 (Pa.Super. 2006).

      Appellant preserved his claim in a timely post-sentence motion and in

his Pa.R.A.P. 1925(b) concise statement.      On appeal, he argues that the

guilty verdicts in this matter are based on conjecture and so unreliable as to

shock one’s sense of justice. He contends that his grandmother maintained

that she was in possession of the revolver identified by the victims as the

weapon used in the robbery.          In addition, Appellant notes that his

grandmother maintained that he could not have taken the weapon without

her knowledge.




                                     -5-
J-S54006-15




     The Commonwealth responds that “ample evidence compelled the

guilty verdicts[.]” Commonwealth’s brief at 11. It highlights the evidence

provided by the victims and the discovery of the weapon with his DNA. The

Commonwealth adds that the jury was free to reject his grandmother’s

inconsistent and biased testimony.    The trial court in this regard carefully

detailed Ms. Jones’ testimony and noted that the jury determined that she

was not credible.

     We find that the trial court did not abuse its discretion in concluding

that its conscience was not shocked by the jury verdict.        The evidence

against Appellant was overwhelming. The victims identified Appellant via his

car, clothing, and by first name.    Shortly after the crimes were reported,

police located Appellant wearing the matching clothes. Inside his car were

the victims’ cell phones.   A gun matching the victims’ description of the

weapon used during the robberies was inside Appellant’s home and his DNA

was on the gun.     The jury was free to reject Appellant’s grandmother’s

testimony. Appellant’s arguments are meritless.

     Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/28/2015

                                     -6-